Citation Nr: 0807975	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
testicle hydrocelectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Huntington, West Virginia.  The veteran moved to 
Pennsylvania and his file is now in the jurisdiction of the 
Pittsburgh, Pennsylvania RO.  The issue before the Board 
today was remanded in November 2005 for further evidentiary 
and procedural development.  For the reasons discussed below, 
development is not complete, and the Board concludes that it 
may not proceed with a decision at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed in the Board's November 2005 remand, the veteran 
was admitted into service with a small hydrocele on the right 
testicle.  In August 1964, physical examination revealed a 
very large and heavy hydrocele; the veteran underwent a 
hydrocelectomy on October 9, 1964, and was held in the 
hospital until December 2, 1964, due to post-operative 
bleeding.  The veteran continued to be seen in December 1964 
and January 1965 with prolonged problems.  The impression was 
probable scarring with pain.  Surgical scarring was noted on 
his September 1966 separation examination.  

The veteran asserts that his hydrocele worsened during 
service and that he has residual pain in and around the right 
testicle as a result of scarring and a hematoma caused by 
surgery.  In November 2005, the Board remanded the veteran's 
appeal to obtain all outstanding service and post-service 
medical records related to the veteran's claimed condition as 
well as to obtain a VA examination to determine the nature 
and etiology of any hydrocelectomy residuals, including 
painful scarring.  

The veteran was scheduled for a VA examination on August 16, 
2007; notice was sent to an address in Pittsburgh, 
Pennsylvania on July 19, 2007.  VA records reflect  that the 
veteran did not report for his scheduled examination and that 
an attempt to reach the veteran by phone regarding his missed 
appointment was unsuccessful.  In February 2008, the 
veteran's accredited representative submitted an addendum to 
the Informal Hearing Presentation explaining that the 
appointment notice letters were mailed to the veteran's 
mother's home in Pittsburgh and that he did not receive these 
letters until after August 16, 2007.  See also VA Form 21-526 
received September 22, 2005 (veteran lists his mother's 
address in Pittsburgh, Pennsylvania).  In this regard, the 
addendum notes that the veteran's residence alternates 
between his own household in West Virginia and his mother's 
home in Pittsburgh.  Furthermore, his mother does not forward 
his mail to him while he is in West Virginia.  A review of 
the veteran's VA medical records from the Clarksburg VA 
Medical Center (MC) in West Virginia and the Pittsburgh VAMC 
confirms that he spends time in both West Virginia and 
Pittsburgh.

Under the above circumstances, the Board finds that the 
veteran has provided good cause for his failure to appear for 
his scheduled August 2007 VA examination, and, therefore, 
will be provided with a new examination.  See 38 C.F.R. § 
3.655 (2007).  In scheduling the veteran for a new VA 
examination, including providing notice of this examination, 
the agency of original jurisdiction (AOJ) should undertake 
all reasonable effort to verify the veteran's current 
location and address.  It is noted that the veteran was 
admitted for hospitalization at the Pittsburgh VAMC in 
February 2008, and it is not clear whether he is currently in 
Pittsburgh (at the VAMC or at his mother's home) or if he is 
residing in Mill Creek, West Virginia.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's current address 
for the purpose of notifying him of an 
appointment for a VA examination.  It is 
noted that the veteran may currently be 
hospitalized at the Pittsburgh VAMC. 

2.  After the veteran's current address 
has been verified, schedule him for a VA 
examination by a urologist to determine 
the nature and likely etiology of any 
hydrocelectomy residuals.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  The examiner should, to the 
extent possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to his 
claimed disorder, including any painful 
scarring.  The examiner should also 
provide an opinion as to whether any 
identified hydrocelectomy residuals are 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's in-
service hydrocelectomy and subsequent 
post-operative bleeding and hematoma.  A 
detailed rationale should be provided for 
all opinions.  

3.  In the event that the veteran does not 
report for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the veteran's last 
known address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



